TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00617-CV


In re Ford Motor Company




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Real parties in interest Ken and Sherlyn Melton have filed a motion to dismiss as
moot relator Ford Motor Company's petition for writ of mandamus on grounds that they have non-suited their claims against Ford.  We grant the motion to dismiss.  The petition for writ of mandamus
is dismissed as moot.


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   November 7, 2008